DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.  Claims 2,4,5,6,7,8,9,10 and 13 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 2 should be replaced as follows, “The system of claim 1, wherein the first component is positioned on or integral with a robotic manipulator  and the second component is positioned on or integral with a powered surgical instrument removably mountable to the robotic manipulator”. Appropriate correction is required to make the claim clearer. 

b. Claim 4 should be replaced as follows, “The system of claim 4, in which wherein the second component is an  articulated and/or wristed surgical instrument”. Appropriate correction is required to make the claim clearer.

c. Claim 5 should be replaced as follows, “The system of claim 1, in which wherein the second component is a  camera and/or endoscope and/or laparoscopic camera”.  Appropriate correction is required to make the claim clearer.
wireless power transmission system is configured for unidirectional optical data transmission from the first component to the second component”. Appropriate correction is required to make the claim clearer.

e. Claim 7 Should be replaced as follows, “The system of claim 1, wherein the wireless power transmission system is configured for bidirectional transmission of optical data between the first and second components”. Appropriate correction is required to make the claim clearer.

f. Claim 8 should be replaced as follows, “The system of claim  7, in which wherein the transmission to the second component and the receiving of data from the second component are simultaneous”. Appropriate correction is required because claim 6 is unidirectional optical data transmission and claim 8 requires bidirectional transmission.

g. Claim 9 should be replaced as follows, “The system of claim  7, in which wherein the transmission to the second component and the receiving of data from the second component are time-multiplexed”. Appropriate correction is required because claim 6 is unidirectional optical data transmission and claim 9 requires bidirectional transmission.


h. Claim 10 should be replaced as follows, “The system of claim  7, in which wherein the transmission to the second component and the receiving of data from the second 


i. Claim 13 should be replaced as follows, “The system of claim 1, wherein the removable apparatus is an  articulated and/or wristed surgical instrument or a camera and/or endoscope and/or laparoscopic camera”. Appropriate correction is required to make the claim clearer.

j. Claims 19 and 20 should be renumbered as 18 and 19 respectively.


Claim Interpretation

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are

For claim 14,
a. means for receiving optical wireless power and an optical data receiving element…on line 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

a. Figure 11 shows a photodiode for receiving the optical signal and the converting the optical signal into electrical signal and wireless power receiver, see figure 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,3,5,7,11 and 13 are rejected under 35 USC 103 as being unpatentable over Schuh et al; (WO 2017/044884 A1).

Regarding claim 1, Schuh discloses a wireless power transmission system for a robotic surgical system, (wireless power transmission system for a robotic surgical system, see figure 17) comprising: a first component;(an instrument device manipulator (IDM) 1700, see figure 17) having a control element, (the IDM consists of controller integrated with the IDM, see paragraph 104 and figure 17) a power transmission element ;(the IDM consists of a power transmitter, see paragraph 104 and figure 17) and an optical data transmission element; ;(optical transmitter 1706a, see figure 17) and a second component ;(surgical tool 1704, see figure 17) including a wireless power receiving element;(the surgical tool 1704 includes a power receiver, see paragraph 104 and figure 17) and an optical data receiving element,(optical receiver 1708b,see figure 17)  the second component removably mountable to the first component; (passage 312 in the IDM to mount the elongated body of the surgical tool 1704 and the IDM 300 may be removably or fixedly attached to a surgical arm, see paragraphs 50,60 and figure 17).



    PNG
    media_image1.png
    396
    643
    media_image1.png
    Greyscale

However Schuh discloses multiple optical transmitters and multiple optical receivers. Examiner considers that it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to have only one optical transmitter and one optical receiver and the motivation is to provide unidirectional transmitter from the IDM to the surgical tool.

Regarding claim 2, Schuh discloses the system of claim 1, wherein the first component is positioned on or integral with a robotic manipulator;(the first component is an instrument device manipulator (IDM) 1700, see figure 17) and the second, and the second component is positioned on or integral with a powered surgical instrument removably mountable to the robotic manipulator; (passage 312 in the IDM to mount the elongated body of the surgical tool 1704 and the IDM 300 may be removably or fixedly attached to a surgical arm, see paragraphs 50,60 and figure 17).

Regarding claim 3, Schuh discloses the system of claim 1, wherein the second component is a powered surgical instrument ;(surgical tool 1704 with wireless power transmission and back up battery power, see paragraph 104 and figure 17).

Regarding claim 5, Schuh discloses the system of claim 1, wherein the second component is a camera/endoscope/laparoscopic camera ;(the surgical tool 118 is an endoscope 118 including one or more camera, see paragraph 38 and figure 1).

Regarding claim 7, Schuh discloses the system of claim 1, wherein the system is configured for bidirectional transmission of optical data between the first and second components; (optical transmitter 1706a and optical receiver 1708a on the IDM 1700 and the optical transmitter 1706b and optical receiver 1708b on the surgical tool and thus causing bidirectional transmission, see figure 17).

Regarding claim 11, Schuh discloses the wireless power transmission system according to claim 1, wherein the power transmission element is an RF power transmission element ;(the IDM consists of a power transmitter, see paragraph 104 and figure 17) and the first component further includes an optical power transmission elements ;(optical transmitter for transmitting optical signals 1706a, see paragraph 104 and figure 17)

;(surgical tool 1704 with wireless power transmission and back up battery power, see paragraph 104 and figure 17).

Regarding claim 13, Schuh discloses the system of claim 1, wherein the removable apparatus is an articulated/wristed surgical instrument (Only one of the claim limitation is required to be considered by the Examiner); or a camera/endoscope/ laparoscopic camera ;(the surgical tool 118 is an endoscope 118 including one or more camera, see paragraph 38 and figure 1).

Claim 4 is rejected under 35 USC 103 as being unpatentable over Schuh et al; (WO 2017/044884 A1) in view of Labonville et al; (US 2010/0080669).

Regarding claim 4, Schuh discloses the system of claim 4, wherein the second component is a surgical instrument; ;(surgical tool 1704 with wireless power transmission and back up battery power, see paragraph 104 and figure 17).

However Schuh does not explicitly disclose articulated/wristed.

In a related field of endeavor, Labonville discloses ;(the robotic arms 206 will move and articulated the surgical tools 204 in response to the motions of the master controls 210, 212 and each master controller 210, 212 includes a four degree of freedom gimbal or wrist; see paragraphs 31 and 32 and figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the articulation and wrist movement of the surgical tools of Labonville with Schuh to provide precise and accurate movement of the surgical tools within its range of motion and the motivation is increased accuracy in orientation and movement of the surgical tools.

Claims 6,8,9 and 10 are rejected under 35 USC 103 as being unpatentable over Schuh et al; (WO 2017/044884 A1) in view of Lacovara et al; (US 2014/0363166).

Regarding claim 6, Schuh does not explicitly disclose the system of claim 1, wherein the system is configured for unidirectional optical data transmission from the first component to the second component.

In a related field of endeavor, Hung discloses the system of claim 1, wherein the system is configured for unidirectional optical data transmission from the first component to the second component; (a single transmitter in a single receiver may be used for uni-directional communication between the first terminal and the second terminal, see paragraph 60 and figure 1).


    PNG
    media_image2.png
    338
    593
    media_image2.png
    Greyscale


Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the unidirectional optical transmission of Hung with Schuh to provide transmission from either optical terminal 1 to optical terminal 2 or vice versa and the motivation is to provide optical data flow is a single direction.


Regarding claim 8, Schuh does not explicitly disclose the system of claim 6, wherein the transmission to the second component and the receiving of data from the second component are simultaneous.

In a related field of endeavor, Hung discloses the system of claim 6, wherein the transmission to the second component and the receiving of data from the second component are simultaneous; (simultaneous bi-directional data transmission  is accomplished by the use of spectrally separated wavelengths, the transmitter of transceiver 1 transmit a wavelength 1 and the transmitter of transceiver 2 transmits a wavelength 2, see paragraph 61 and figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the simultaneous bi-directional optical transmission of Hung with Schuh to provide transmission/reception from optical terminal 1 to optical terminal 2 or vice versa and the motivation is to provide optical data flow in both the directions.

Regarding claim 9, Schuh does not explicitly disclose the system of claim 6, wherein the transmission to the second component and the receiving of data from the second component are time-multiplexed.

In a related field of endeavor, Hung discloses the system of claim 6, wherein the transmission to the second component and the receiving of data from the second component are time-multiplexed; (simultaneous bi-directional data transmission  is accomplished by the use of time-division multiplexing, see paragraph 61 and figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the time division multiplexing of Hung with Schuh to provide separation between the upstream and the downstream signals and the 

Regarding claim 10, Schuh does not explicitly disclose the system of claim 6, wherein the transmission to the second component and the receiving of data from the second component are frequency-multiplexed onto two different optical wavelengths, one for transmit and one for receive.

In a related field of endeavor, Hung discloses the system of claim 6, wherein the transmission to the second component and the receiving of data from the second component are frequency-multiplexed onto two different optical wavelengths, one for transmit and one for receive; (simultaneous bi-directional data transmission  is accomplished by the use of spectrally separated wavelengths, the transmitter of transceiver 1 transmit a wavelength 1 and the transmitter of transceiver 2 transmits a wavelength 2, see paragraph 61 and figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the wavelength (frequency) division multiplexing of Hung with Schuh to provide separation between the upstream and the downstream signals and the motivation is to prevent the interference between the upstream and the downstream signals.

14 is rejected under 35 USC 103 as being unpatentable over Schuh et al; (WO 2017/044884 A1).

Regarding claim 14, Schuh discloses a wireless power transmission system for a robotic surgical system, (wireless power transmission system for a robotic surgical system, see figure 17) comprising: a first component (an instrument device manipulator (IDM) 1700, see figure 17) having a control element, (the IDM consists of controller integrated with the IDM, see paragraph 104 and figure 17) an optical power transmission element; (the IDM consists of a power transmitter, see paragraph 104 and figure 17) and an optical data transmission element ;(optical transmitter 1706a, see figure 17) and a second component ;(surgical tool 1704, see figure 17) including a means for receiving optical wireless power ;(the surgical tool 1704 includes a power receiver, see paragraph 104 and figure 17) and an optical data receiving element,(optical receiver 1708b,see figure 17) the second component removably mountable to the first component; (passage 312 in the IDM to mount the elongated body of the surgical tool 1704 and the IDM 300 may be removably or fixedly attached to a surgical arm, see paragraphs 50,60 and figure 17).


    PNG
    media_image1.png
    396
    643
    media_image1.png
    Greyscale

However Schuh discloses multiple optical transmitters and multiple optical receivers. Examiner considers that it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to have only one optical transmitter and one optical receiver and the motivation is to provide unidirectional transmitter from the IDM to the surgical tool.

Claims 15,16,17,19 and 20 rejected under 35 USC 103 as being unpatentable over Schuh et al; (WO 2017/044884 A1) in view of Labonville et al; (US 2010/0080669).

Regarding claim 15, Schuh discloses a system for wireless transfer of power from a robotic arm to a surgical instrument assembly of a surgical robotic system,(wireless power transmission system for a robotic surgical system between the Instrument device manipulator (IDM) and the surgical tool assembly 1704; see figure 17)  the ; (the IDM consists of a power transmitter and an optical transmitter 1706a, see paragraph 104 and figure 17) a surgical instrument assembly removably attachable to the robotic arm, (passage 312 in the IDM to mount the elongated body of the surgical tool 1704 and the IDM 300 may be removably or fixedly attached to a surgical arm, see paragraphs 50,60 and figure 17); the surgical instrument assembly including a surgical instrument shaft and end effector and a motor operable to cause operation of the surgical instrument; (an actuator, such as 1102a or 1102b, is coupled to a torque coupler 314 via a motor shaft and the torque couplers are driven by actuators that cause the torque couplers to rotate, thereby rotating the plurality of instrument inputs and thus driving a plurality of end-effectors of the surgical tool, see paragraphs, 13 and 85) a wireless on the surgical instrument assembly in electrical communication with the motor; and an optical receiver element on the surgical instrument in optical communication with the optical transmission element on the robotic manipulator ;(the surgical tool 1704 includes a power receiver, and optical receiver 1708b providing power and optical reception between the surgical tool 1704 and the device manipulator (IDM) 1700; see paragraph 104 and figure 17).


However Schuh does not explicitly disclose power transmission coil; power receive coil.

(primary winding 90 and secondary winding 74 for power transmission and reception, see figure 15).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the power coils of Labonville with Schuh to provide power transmission and reception between surgical tools and robotic manipulator and the motivation is to provide power transmission/reception.

Regarding claim 16, Schuh discloses the system of claim 15, wherein the operation of the surgical instrument is at least one of jaw open, jaw close, articulation or bending in at least one degree of freedom, (the robotic arm 102 multiple degrees of freedom, e.g., seven degrees of freedom corresponding to seven arm segments;) and instrument tip or shaft roll. (Only one of the claim limitation is required to be considered by the Examiner).

Regarding claim 17, Schuh discloses the system of claim 15, including a sterile drape between the robotic arm and the surgical instrument assembly ;(the surgical drape comprises a sterile sheet configured to cover at least a portion of the surgical arm and the IDM, see paragraph 14).

Regarding claim 19, Schuh discloses the system of claim 15, wherein the surgical instrument assembly includes a plurality of motors operative to drive a plurality of  (an actuator, such as 1102a or 1102b, is coupled to a torque coupler 314 via a motor shaft and the torque couplers are driven by actuators that cause the torque couplers to rotate, thereby rotating the plurality of instrument inputs and thus driving a plurality of end-effectors of the surgical tool, see paragraphs, 13 and 85) each motor in electrical communication with ;(the motor may receive electrical signals from the integrated controller 1118 indicating the direction and amount to rotate the motor shaft, see paragraph 86).

However Schuh does not explicitly disclose the power receive coil.

In a related field of endeavor, Labonville discloses power receive coil; (primary winding 90 and secondary winding 74 for power transmission and reception, see figure 15). (Motivation same as claim 15).

Regarding claim 15, Schuh discloses the system of claim 15, wherein at least one of the optical transmission elements on the robotic manipulator ;(the IDM 1700 consists of optical transmitter 1706a, see figure 17)  or surgical instrument are disposed within the ;(the surgical tool 1700 consists of optical transmitter 1706b, see figure 17).


However Schuh does not explicitly disclose corresponding wireless power coils.

(primary winding 90 and secondary winding 74 for power transmission and reception, see figure 15). (Motivation same as claim 15).


Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

a. Overmyer et al; (US 2018/0214167) discloses the calibration of a shaft of a surgical tool, see figure 1.

b. Hunter et al; (US 9002437) discloses a medical navigation system used in determining the position the position of the surgical instrument, see figure 1.

c. Avgousti et al; (Medical telerobotic systems: current status and future trends -2016 attached) discloses Medical telerobotic systems using remote manipulation, see figure 11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636